Appellate Case: 21-3233     Document: 010110651610       Date Filed: 03/02/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-3233
                                                    (D.C. No. 6:13-CR-10112-JWB-1)
  GERALD BEASLEY,                                               (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       Gerald Beasley, proceeding pro se,1 appeals the district court’s denial of his

 motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the brief and appellate record, this panel has determined
 unanimously to honor the appellant’s request for a decision on the brief without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        We liberally construe Mr. Beasley’s pro se brief, but we do not act as his
 advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-3233    Document: 010110651610        Date Filed: 03/02/2022   Page: 2



                                 I. BACKGROUND

                                 A. Legal Background

       Title 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First

 Step Act, allows federal prisoners to move for compassionate release in the district

 court after exhausting Bureau of Prisons (“BOP”) administrative remedies. See

 United States v. Maumau, 993 F.3d 821, 830-31 (10th Cir. 2021). The court may

 grant the motion only when it finds that

              (1) extraordinary and compelling reasons warrant release;

              (2) release is consistent with applicable policy statements
                  issued by the Sentencing Commission; and

              (3) release is warranted after considering the applicable
                  § 3553(a) factors.

 Id. at 831; see also 18 U.S.C. § 3582(c)(1)(A).

       In general, “district courts may deny compassionate-release motions when any

 of the three prerequisites listed in § 3582(c)(1)(A) is lacking.” Maumau, 993 F.3d

 at 831 n.4 (quotations omitted); see also United States v. McGee, 992 F.3d 1035,

 1043 (10th Cir. 2021). This appeal turns on the third prerequisite.

                                 B. Procedural History

       In 2017, Mr. Beasley pled guilty to (1) possession of a firearm in furtherance

 of a drug trafficking crime and (2) possession of cocaine with intent to distribute. He

 was sentenced to 108 months in prison.

       In July 2020, Mr. Beasley filed a compassionate-release request with the BOP

 under § 3582(c)(1)(A). In support, Mr. Beasley cited (1) his age of 65 years; (2) his

                                            2
Appellate Case: 21-3233    Document: 010110651610         Date Filed: 03/02/2022    Page: 3



 medical conditions, including diabetes, hypertension, and obesity; and (3) the number

 of COVID-19 cases in the prison population.

       After the BOP did not respond within 30 days, Mr. Beasley moved for

 compassionate release in the district court. The court denied his motion. It evaluated

 the sentencing factors under 18 U.S.C. § 3553(a) and determined that a reduced

 sentence would “fail to reflect [the] seriousness of his offenses, the need to provide

 just punishment, and to promote respect for the law.” ROA at 136. Mr. Beasley

 moved for reconsideration, emphasizing he had tested positive for COVID-19

 following the court’s order and was “still battling with the effects of th[e] virus.” Id.

 at 139. The court denied his motion for reconsideration. Mr. Beasley appealed but

 later dismissed that appeal.

       In November 2021, after filing another request with the BOP and receiving no

 response, Mr. Beasley filed a second motion for compassionate release. He noted

 new developments: he had contracted COVID-19 and was “still experiencing the

 lingering effects that [] exacerbated his other debilitating medical conditions.” Id. at

 210, 214. The district court again limited its analysis to the § 3553(a) factors. It said

 Mr. Beasley’s record while incarcerated was commendable but determined the

 following factors weighed against release:

           (1) Mr. Beasley’s conviction offenses were serious due to his
               “involve[ment] in a large scale distribution of cocaine”
               where he “sold [cocaine] from his home and a restaurant
               he owned” and “carried a . . . handgun because of his ‘drug
               dealing business;’”



                                              3
Appellate Case: 21-3233    Document: 010110651610        Date Filed: 03/02/2022       Page: 4



           (2) he “commit[ed] crimes in this case when he was in his late
               fifties;” and

           (3) there would be a sentencing disparity if the court reduced
               his sentence because “the court recently denied a similar
               motion by a co-Defendant.”

 Id. at 293-94. The court therefore denied Mr. Beasley’s motion.

       Mr. Beasley appealed.

                                    II. DISCUSSION

       We review a district court’s ruling on a First Step Act motion for abuse of

 discretion. United States v. Mannie, 971 F.3d 1145, 1147-48, 1155 (10th Cir. 2020).

 “A district court abuses its discretion when it relies on an incorrect conclusion of law

 or a clearly erroneous finding of fact.” United States v. Piper, 839 F.3d 1261, 1265

 (10th Cir. 2016) (quotations omitted).

       In its order, the court listed the § 3553(a) factors. It then concluded that

 “[r]educing Defendant’s sentence to time served would not reflect the seriousness of

 his criminal conduct, nor would it furnish adequate deterrence to criminal conduct or

 provide just punishment.” ROA at 294. The court also noted its concern with a

 sentencing disparity because it had recently denied a similar motion filed by one of

 Mr. Beasley’s co-defendants.

       In reviewing the district court’s consideration of the relevant § 3553(a) factors,

 “[w]e are not left with a definite and firm conviction that the district court made a

 clear error of judgment or exceeded the bounds of permissible choice in the

 circumstances.” United States v. Hald, 8 F.4th 932, 950 (10th Cir. 2021) (quotations


                                            4
Appellate Case: 21-3233    Document: 010110651610        Date Filed: 03/02/2022    Page: 5



 and alterations omitted). “We have no reason to doubt that the district court in fact

 considered [the § 3553(a)] factors, and nothing more was required.” Id. at 949.

       Mr. Beasley argues we should reverse because he never received the

 Government’s response brief and thus did not have an opportunity to reply. Aplt. Br.

 at 2-3. But the Government certified that a copy of the response brief was delivered

 to Mr. Beasley. ROA at 290. And Mr. Beasley fails to cite authority holding that his

 lack of an opportunity to file a reply brief is a ground for reversal. Our precedent and

 cases from other circuits suggest the opposite. See Walter v. Morton, 33 F.3d 1240,

 1244 (10th Cir. 1994) (no prejudice to defendants or abuse of discretion in ruling

 without reply brief); In re Sendecky, 315 F.3d 904, 906 (8th Cir. 2003); City of Los

 Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 888 (9th Cir. 2001).

       Even more telling, Mr. Beasley does not specify what arguments or assertions

 he would have included in a reply brief. He contends “[t]here were several issues

 that the government” raised that he “would have responded to” and that “there was

 another defendant released with a very similar motion.” Aplt. Br. at 3. But he

 neither responds to the Government’s arguments nor identifies the other defendant.

 We thus see no prejudicial error. See Fed. R. Crim. P. 52(a).2



       2
          See also United States v. De Leon, 2021 WL 3478372, at *1 n.1 (11th Cir.
 2021) (unpublished) (no error denying a compassionate-release motion without a
 reply brief because defendant did not identify any arguments she would have made or
 how she was otherwise prejudiced); United States v. Luke-Sanchez, 327 F. App’x
 774, 776 (10th Cir. 2009) (unpublished) (defendant not prejudiced where government
 failed to serve its response because he never identified arguments he would have

                                            5
Appellate Case: 21-3233   Document: 010110651610        Date Filed: 03/02/2022   Page: 6



                                 III. CONCLUSION

       We affirm.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




 made in reply brief); cf. United States v. Gonzales, 2021 WL 5985347, at *5 (10th
 Cir. 2021) (unpublished) (affirming denial of compassionate-release motion because
 any error in court’s statement outside of § 3553(a) analysis was not prejudicial). The
 unpublished opinions are cited as instructive. See 10th Cir. R. 32.1 and Fed. R.
 App. P. 32.1.

                                           6